DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed on 8/2/2020.  Claims 1, 6, 12-15 have been amended.  Claims 16-19 has been added.  Claims 1-19 are allowed.


Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 8/2/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiners Amendments

An examiner’s amendment to the record in regards to acronym “CDN” appears below.  Amendments are in correlation with what is disclosed in the specification on para [0018].  
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


 Please amend claim 1 to recite as follow:
1. (Currently Amended) A scheduling method of a request task, comprising:
receiving node information reported by to-be-scheduled content delivery network (CDN) nodes and constructing a plurality of training samples based on the node information;

performing a plurality of rounds of training to the SVM model by using the plurality of constructed training samples, and generating a weak classifier correspondingly after each round of the training, wherein the weak classifier has a weight value; and
combining weak classifiers corresponding to the plurality of rounds of the training into a final classifier based on a weight value of each of the weak classifiers and scheduling a received new request task among the to-be-scheduled CDN nodes using the final classifier.


Please amend claim 12 to recite as follow:
12. (Currently Amended) A scheduling center server, comprising:
a memory, configured to store program instructions for performing a scheduling method of a request task; and
a processor, coupled with the memory and, when executing the program instructions, configured to:
receive node information reported by to-be-scheduled content delivery network (CDN) nodes and construct a plurality of training samples based on the node information;
create an SVM model including a specified number of binary classifiers, where the specified number is determined based on a total number of the to-be-scheduled CDN nodes;
perform a plurality of rounds of training to the SVM model by using the plurality of constructed training samples and generate a weak classifier correspondingly after each round of the training, wherein the weak classifier has a weight value; and
combine weak classifiers corresponding to the plurality of rounds of the training into a final classifier based on a weight value of each of the weak classifiers and schedule a received new request task among the to-be-scheduled CDN nodes using the final classifier.


Please amend claim 15 to recite as follow:

receiving node information reported by to-be-scheduled content delivery network (CDN) nodes and constructing a plurality of training samples based on the node information;
creating a support vector machine (SVM) model including a specified number of binary classifiers, wherein the specified number is determined based on a total number of the to-be- scheduled CDN nodes;
performing a plurality of rounds of training to the SVM model by using the plurality of constructed training samples, and generating a weak classifier correspondingly after each round of the training, wherein the weak classifier has a weight value; and
combining weak classifiers corresponding to the plurality of rounds of the training into a final classifier based on a weight value of each of the weak classifiers and scheduling a received new request task among the to-be-scheduled CDN nodes using the final classifier.


REASON FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“creating a support vector machine (SVM) model including a specified number of binary classifiers, wherein the specified number is determined based on a total number of the to-be- scheduled CDN nodes;
performing a plurality of rounds of training to the SVM model by using the plurality of constructed training samples, and generating a weak classifier correspondingly after each round of the training, wherein the weak classifier has a weight value; and
combining weak classifiers corresponding to the plurality of rounds of the training into a final classifier based on a weight value of each of the weak classifiers and scheduling a 

These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-19 are allowable over the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Dasgupta et al Pat. No.: (US 10,719,301 B1).  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g., Development environment for machine learning media models).
Pyati et al. Pub. No.: (US 2019/0311301 A1).  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g., Dynamically generated machine learning models and visualization thereof).
Chen et al. Pub. No.: (US 2018/0314971 A1).  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g., training machine learning models on a large-scale distributed system using a job server).
Pechyony et al. Pub. No.: (US 2013/0144817 A1).  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g., Parallel training of a support vector machine (SVM) with distributed block minimization).
Permeh et al. Pub. No.: (US 2018/0060760 A1).  The subject matter disclosed therein is pertinent to that of claims 1-19 (e.g., Automated systems and methods for generative multi-model multiclass classification and similarity analysis using machine learning).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T. D./
Examiner, Art Unit 2446


/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446